IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0033
                            Filed November 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELISA MARIE WALKER a/k/a MONTGOMERY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Brook

Jacobsen, District Associate Judge.



      Elisa Walker appeals after entering written pleas to fourth-degree theft and

fourth-degree fraudulent practices. AFFIRMED.



      Allan M. Richards of Richards Law Firm, Tama, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                         2


DOYLE, Presiding Judge.

       Elisa Walker appeals after entering a written Alford plea1 to one count of

fourth-degree theft and one count of fourth-degree fraudulent practices—both

serious misdemeanors—in violation of Iowa Code sections 714.1, 714.2(4), 714.8,

and 714.12 (2017).2 The district court sentenced her to two concurrent one-year

terms of incarceration in jail. She now asks us to set aside her plea, claiming she

failed to understand fully the plea and its consequences.

       To challenge a guilty plea on appeal, a defendant must move in arrest of

judgment. See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure to challenge the

adequacy of a guilty plea proceeding by motion in arrest of judgment shall preclude

the defendant’s right to assert such challenge on appeal.”); State v. Meron, 675
N.W.2d 537, 540 (Iowa 2004) (“Generally, a defendant must file a motion in arrest

of judgment to preserve a challenge to a guilty plea on appeal.”). Under rule

2.8(2)(d), “[t]he court shall inform the defendant that any challenges to a plea of

guilty based on alleged defects in the plea proceedings must be raised in a motion

in arrest of judgment and that failure to so raise such challenges shall preclude the

right to assert them on appeal.” “[I]t is unnecessary for the trial court to actually

engage in an in-court colloquy with a defendant so as to personally inform the


1 An Alford plea is a variation of a guilty plea; the defendant does not admit to the
commission of the criminal act but acknowledges the prosecution has enough
evidence to win a conviction from a judge or jury, and the defendant consents to
the imposition of a sentence. See North Carolina v. Alford, 400 U.S. 25, 32-38
(1970).
2 Our supreme court decided recent amendments to Iowa Code section 814.6

(2019) limiting direct appeals from guilty pleas apply only prospectively and do not
apply to cases, like this one, pending on July 1, 2019. See State v. Macke, 933
N.W.2d 226, 235 (Iowa 2019).
                                         3

defendant of the motion in arrest of judgment requirements.” State v. Fisher, 877
N.W.2d 676, 680-81 (Iowa 2016) (cleaned up). “Instead, a written waiver filed by

the defendant can be sufficient.” Id.; see also State v. Barnes, 652 N.W.2d 466,

468 (Iowa 2002) (concluding the defendant failed to preserve error because he did

not file a motion in arrest of judgment when his written guilty plea clearly stated

that a failure to file such a motion would bar any challenge to his plea on appeal).

       Walker’s written guilty plea shows she was informed of her right to move in

arrest of judgment and that any failure to file such a motion would preclude her

right to assert any challenges to her guilty plea on appeal. She specifically waived

her right to move in arrest of judgment. She has not alleged that her counsel was

ineffective. See Nguyen v. State, 878 N.W.2d 744, 750 (Iowa 2016) (raising claim

under the ineffective-assistance-of-counsel rubric is an exception to the error-

preservation rule). Thus, she failed to preserve her challenge to the plea based

on her alleged lack of understanding for our review. So we affirm.

       AFFIRMED.